IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1256-20

                       JEFFERY THOMAS WHITE, Appellant

                                            V.

                                THE STATE OF TEXAS



                        ON STATE’S AND APPELLANT’S
                   PETITIONS FOR DISCRETIONARY REVIEW
                   FROM THE TWELFTH COURT OF APPEALS
                              SMITH COUNTY


      Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                      OPINION


       Appellant was convicted of obstruction or retaliation and sentenced to 10 years in

prison. In the bill of costs, the trial court assessed Appellant a $25 time payment fee. See

TEX. LOCAL GOV’T CODE § 133.103. On appeal, the Court of Appeals struck a portion of that
                                                                                 WHITE - 2


fee as being unconstitutional. White v. State, No. 12-20-00024-CR, 2020 Tex. App. LEXIS

9344 (Tex. App. – Tyler Nov. 30, 2020).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31, 2021),

in which we held that the time payment fee was assessed prematurely because the pendency

of appeal suspends the obligation to pay court costs. As a result, there was no need to reach

the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused. Appellant’s petition is also refused.




DATE DELIVERED: May 12, 2021

DO NOT PUBLISH